Citation Nr: 0113895	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-11 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter is before the Board of Veterans' Appeals on 
appeal of a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


FINDINGS OF FACT

The veteran has a bilateral sensorineural hearing loss that 
is manifested currently in the right ear by a puretone 
threshold average of 48.7 decibels in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz and a Maryland CNC 
speech recognition score of 94 percent, translating to Level 
I, and in the left ear by a puretone threshold average of 
47.5 decibels in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz and a Maryland CNC speech recognition score of 96 
percent, translating to Level I.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

His service medical records document that the veteran had 
normal hearing upon entering service but experienced a 
deterioration of his hearing acuity during service.  His 
September 1971 discharge examination identifies a bilateral 
high frequency hearing loss.

The veteran filed a claim of entitlement to service 
connection for defective hearing in January 1972.  By rating 
decision issued in August 1972, the RO granted service 
connection for bilateral high frequency hearing loss as of 
September 17, 1971 and assigned a noncompensable evaluation 
from that effective date.  

A claim for an increased rating of his hearing disability was 
filed by the veteran in January 1985.  The RO denied the 
claim in a rating decision issued in September 1985.

The veteran filed the current claim for an increased rating 
of his hearing disability in October 1999.  With the claim, 
he named certain VA and private medical records that he 
believed pertinent to the issue.  These, as well as other 
relevant medical records, were obtained subsequently by the 
RO.

A report of a May 1994 audiological evaluation performed at 
Wilson Memorial Hospital was among those records.  This 
report documented audiometric testing revealing the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
55
60
LEFT
10
15
60
55
45

Speech recognition testing was not performed.

VA outpatient treatment records also received into the claims 
file showed that the veteran was seen in February 1999 and 
complained that his hearing had worsened.  The treatment note 
referred to a history of exposure to traumatic noise levels 
during service as well as to "bilateral high frequency 
hearing loss" shown on the 1994 Wilson Memorial Hospital 
audiogram.  These records show that the veteran underwent an 
evaluation of his hearing in July and August 1999 in 
connection with an assessment of his need for hearing aids.  
As a result of the evaluation, he was prescribed and 
furnished a hearing aid for each ear.  The diagnosis of 
bilateral sensorineural hearing loss was confirmed.  
Audiometric testing performed at that time disclosed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
55
65
LEFT
10
15
60
55
55

There was a speech recognition score of 96 percent for the 
right ear.  (The type of test used was not specified in the 
audiology record.)  No speech recognition score was reported 
for the left.  However, it was noted that speech recognition 
for the right ear was "excellent" and for the left ear, 
"good."

The veteran was afforded a VA hearing evaluation during 
December 1999.  Audiometric testing performed at that time 
revealed puretone thresholds as set forth below:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
55
60
70
LEFT
10
10
65
55
60

Speech recognition scores (Maryland CNC) were 94 percent for 
the right ear and 96 percent for the left.  The diagnosis of 
sensorineural hearing loss described that condition as 
moderate to severe in the right ear and moderately severe to 
moderate in the left.  The general hearing evaluation noted 
that the veteran had begun to wear hearing aids in the past 
year and had experienced an improvement in his hearing as a 
result.  However, it was observed that the veteran reported 
that nevertheless his hearing deficiency was hampering his 
performance on his job, that of a laboratory technician, by 
undermining his ability to communicate with physicians and 
others.  Physical examination revealed that the veteran was 
wearing his hearing aids and was able to carry on 
conversation in a quiet room with those in place.  No ear 
disorder was diagnosed.  The diagnosis was bilateral 
sensorineural hearing loss.  The examiner indicated in his 
diagnosis that the veteran had needed, and would be expected 
to need, hearing aids in order to carry on his particular job 
and that those he now wore seemed to have improved his 
hearing and thus his functioning on the job.

In February 2000, the RO issued a rating decision in which it 
denied the veteran's claim of entitlement to an increased 
rating for bilateral hearing loss.  (In the same decision, it 
granted an increased rating, 10 percent, for the veteran's 
service-connected tinnitus.)

Subsequently, in February 2000, additional records from 
Wilson Memorial Hospital were submitted documenting that the 
veteran had sustained a hand laceration in September 1993.  
In March 2000, the RO issued another rating decision 
confirming that of February 2000.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, that he 
filed in May 2000 concerning the issue of entitlement to an 
increased rating for the hearing loss, the veteran maintained 
that his hearing loss had led to industrial impairment that 
was inadequately addressed by the rating.  He described the 
difficulties that he said his defective hearing created for 
him at work.  Indicating that he worked in a hospital, he 
pointed out that there was significant background noise in 
his setting- - that produced by electrical cooling and 
filtration systems - - and such noise was being picked up by 
his hearing aids and thus disrupting their functioning.  As a 
result, he said, he had trouble hearing people speak, a 
capability that he needed in order to understand and carry 
out the spoken instructions that, he suggested, he routinely 
received at work.

In June 2000, there was submitted a statement by Patricia A. 
Stone, MT (ASCP), who indicated that she was Laboratory 
Quality Improvement & Safety Coordinator for United Health 
Services Hospitals.  She said that she was writing on behalf 
of the veteran, whom she indicated was the "laboratory 
diener."  She confirmed that on his job, he spent much of 
his time (she estimated 80 percent) in areas that had air 
filtration and cooling equipment that constantly was running 
and would also operate recycling equipment regularly.  She 
said that this equipment created background noise and 
suggested that she had observed that this noise spoiled the 
normal functioning of the veteran's hearing aids.  She 
implied that she knew first-hand that the veteran would have 
to turn off his hearing aids in order to block out the 
background noise that they tended to pick up but after doing 
so, would have trouble hearing the speech of the pathologists 
with whom he worked.  

ii.  Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 2, 2000 during the pendency of this appeal.  The 
new law is applicable to all claims filed on or after its 
date of enactment or filed before the date of enactment and 
not yet final as of that date.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990) (where the law changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, then, unless Congress has 
provided otherwise, the version most favorable to the 
appellant will apply).  Hence it applies to the instant 
claim.  Under the VCAA, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for a benefit before adjudicating that claim.  Thus, the new 
law requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
The new law also provides that VA must make reasonable 
efforts to obtain records pertinent to a claim, and if the 
records cannot be secured, must so notify the claimant.  
Furthermore, under the new law VA must supply a medical 
examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Veterans Claims 
Assistance Act of 2000, Pub. L.106-475,§ 3(a), 114 Stat. 
2096, 2097-98 (to be codified at 38 U.S.C. § 5103A).  

The Board finds that through the actions that it took in 
developing the record of this claim, the RO fulfilled these 
duties.  The file reveals that over the history of the claim, 
the RO has informed the veteran and his representative of 
what evidence has been needed to substantiate the claim and 
has obtained documentary evidence, including that which the 
veteran has designated as relevant.  As well, the RO 
satisfied the VCAA by affording the veteran a VA examination 
so that findings required to decide the merits of claim could 
be made.

As the veteran has been afforded the notice and assistance 
that the VCAA requires VA to render before adjudicating a 
compensation claim, he will not be prejudiced if the Board 
decides his claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, the Board will consider the 
claim on the basis of the record as it stands.  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The claimant is entitled to 
receive the highest possible evaluation afforded by the 
rating schedule regardless of the diagnostic code. 38 C.F.R. 
§ 4.7.  In the rating of disabilities, it is not expected 
that all cases will show all the findings specified for a 
particular evaluation under a diagnostic code.  At the same 
time, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of 
rating with impairment of function are always to be expected.  
See 38 C.F.R. § 4.21 (2000).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
it is refuted by a preponderance of the evidence of record.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

The history of the veteran's disability has been noted.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87 (1999).  Disability 
ratings of service-connected hearing impairments are derived 
by a mechanical application of the rating schedule to numeric 
designations that are assigned after audiometric evaluations 
are rendered, Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The procedure appropriate to this case (i.e., a 
service-connected bilateral hearing loss that has been 
measured during an audiological evaluation by both 
audiometric testing and Maryland speech recognition testing) 
is set forth below.  

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  Table VI (in 38 C.F.R. § 4.85) is 
used to establish a numeric designation of service-connected 
impaired hearing efficiency on the basis of this data.  The 
horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing efficiency (levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  
38 C.F.R. § 4.85(b)

The puretone decibel loss is termed on Table VI the 
"puretone threshold average."  This quantity is determined 
for each ear by taking the average of the puretone thresholds 
in the 1,000, 2000, 3,000, and 4,000 frequencies determined 
during audiometric testing.  38 C.F.R. § 4.85(d).  

Once the numeric designations of impaired hearing efficiency 
have been determined for each ear on Table VI, then Table VII 
(38 C.F.R. § 4.85, Diagnostic Code 6100) is employed to 
arrive at the percentage evaluation (i.e., the schedular 
rating) for hearing impairment.  See 38 C.F.R. § 4.85(e).  
The percentage evaluation is found from Table VII by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  For example, if the 
better ear has a numeric designation level of "V" and the 
poorer ear has a numeric designation level of "VII," the 
percentage evaluation is 30 percent.  

Application of these procedures to the most recent data in 
this case, the December 1999 VA audiological examination 
results, yields a puretone threshold average of 48.7 for the 
right ear and 47.5 for the left.  This data together with the 
speech discrimination scores from the December 1999 VA 
examination yields on Table VI, a numeric designation of 
impaired hearing efficiency of I each for the right and left 
ears (between 42 and 49 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination).  

Entering the numeric designation of impaired efficiency for 
each ear into Table VII produces a disability percentage 
evaluation of zero percent.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Accordingly, the Board finds that the veteran's 
bilateral hearing loss is properly assigned a noncompensable 
evaluation under Diagnostic Code 6100.  No other percentage 
evaluation is available under other provisions of the rating 
schedule pertaining to impaired hearing.  Cf. 38 C.F.R. 
§ 4.86 (2000) (applicable to "exceptional patterns of 
hearing impairment" demonstrated by puretone thresholds at 
each of the 1,000, 2000, 3,000, and 4,000 frequencies of 55 
decibels or more).  

Finally, the Board has considered whether an evaluation in 
excess of noncompensable for the veteran's bilateral hearing 
loss is warranted on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2000).   The evidence of record indicates that 
the veteran has encountered significant problems at work 
because background noises to which he is exposed most of the 
time there interfere with the hearing aids that he must wear.  
He then finds himself forced to either turn off the hearing 
aids or contend with the aural distraction resulting from the 
operation of the background noises upon those devices.  
However, these facts do not present "such an exceptional or 
unusual disability picture . . . as to render impractical the 
application of the regular schedular standards."  Id.  For 
example, there is no indication that the veteran's hearing 
disability ever has led to frequent hospitalization.  See id.  
Nor has it been shown that the veteran has experienced such a 
marked interference with his employment on account of his 
hearing disability that it should be considered to fall 
outside the scope of the rating schedule.  See id.  In this 
regard, it is well to recall that the percentage evaluations 
established by the rating schedule contemplate industrial 
impairment.  They "represent as far as can practically be 
determined the average impairment in earning capacity 
resulting from such [disabling] diseases and injuries and 
their residual conditions in civil occupations."  38 C.F.R. 
§ 4.1.  The record indicates that far from suffering 
industrial impairment beyond what is anticipated by the 
rating schedule, the veteran has carried on his occupation 
successfully for many years.  Thus, the Board finds no reason 
to refer this case for an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  

Accordingly, the Board will not grant an increased evaluation 
for the veteran's bilateral hearing loss.


ORDER

The claim of entitlement to an increased (compensable) 
evaluation for bilateral hearing loss is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

